PER CURIAM.
The summary final judgment rendered in favor of the defendant is reversed. There is at least a question of fact as to who were the parties to the original contract, whether appellant was an intended beneficiary of the contract, whether appellant’s deceased husband was acting as her agent in procuring the initial inspection, and whether it was appellant who contracted for the renewal inspection. See Warren v. Monahan Beaches Jewelry Center, Inc., 548 So.2d 870 (Fla. 1st DCA 1989). Cf. Schmidt v. Matilsky, 490 So.2d 237 (Fla. 1st DCA 1986); Sheehan v. Hubbard, 378 So.2d 1238 (Fla. 2d DCA 1979); Winston v. J.D. Gramm, 277 So.2d 59 (Fla. 3d DCA), cert. denied, 283 So.2d 565 (Fla.1973). See also Cleckner v. Republic Van & Storage Co., Inc., 556 F.2d 766 (5th Cir.1977).
REVERSED.
HARRIS, PETERSON and GRIFFIN, JJ., concur.